        Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION and

THE PEOPLE OF THE STATE OF NEW               Case No. 1:17-cv-00124-LLS
YORK, by LETITIA JAMES,
Attorney General of the State of New York,

                  Plaintiffs,

                 v.

QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;

QUINCY BIOSCIENCE, LLC, a limited
liability company;

PREVAGEN, INC., a corporation
d/b/a SUGAR RIVER SUPPLEMENTS;

QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited liability
company;

MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN, INC.;
and

MICHAEL BEAMAN, individually and as an
officer of QUINCY BIOSCIENCE HOLDING
COMPANY, INC., QUINCY BIOSCIENCE,
LLC, and PREVAGEN, INC.,

                  Defendants.



      SUPPLEMENTAL MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                  DEFENDANTS’ MOTION TO DISMISS
                  DEFENDANTS'
             Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 2 of 14
                                                  TABLE OF CONTENTS

                                                                                                                                   Page

PRELIMINARY STATEMENT .....................................................................................................1
                                                                                                                           1
I.        THIS ACTION SHOULD BE DISMISSED BECAUSE THE FTC LACKED A
          VALID QUORUM TO AUTHORIZE ITS COMMENCEMENT......................................2
                                                                                          2
          A.         The Common Law Quorum Rule ............................................................................2
                                                                                                                            2
          B.         The FTC's
                         FTC’s 2005 Quorum Rule is Invalid ................................................................3
                                                                                                                           3
          C.         The FTC's
                         FTC’s Authorization of this Action Violated the Common Law
                     Quorum Rule, and Thus the Complaint Should be Dismissed ...............................5
                                                                                                            5
II.       THE COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
                             NYAG’S STATE LAW CLAIMS ..........................................99
          AUTHORITY OVER THE NYAG'S
CONCLUSION ..............................................................................................................................10
                                                                                                                                         10




                                                                   -i-
             Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 3 of 14



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Bridgeman Art Library, Ltd. v. Corel Corp.,
    25 F. Supp. 2d 421 (S.D.N.Y. 1998)
                                 1998)..........................................................................................99

Chamber of
         of Commerce ofof U.S. v. NLRB,
   879 F. Supp. 2d 18 (D.D.C. 2012) .............................................................................................7
                                                                                                                                 7

In the Matter of
              of Children’s
                 Children's Advertising,
    93 FTC 323, 1979 FTC LEXIS 509 (Mar. 7, 1979) ..............................................................3,
                                                                                                                3, 8

Falcon Trading Grp., Ltd. v. SEC,
   102 F.3d 579 (D.C. Cir. 1996) ...................................................................................................4
                                                                                                                                    4

FTC v. Flotill Prods., Inc.,
  389 U.S. 179 (1967) ......................................................................................................... passim
                                                                                                                                passim

FTC v. Quincy Bioscience Holding Co.,
  272 F. Supp. 3d 547 (S.D.N.Y. 2017)
                                2017)........................................................................................99

New Process Steel, L.P. v. NLRB,
   560 U.S. 674 (2010) ...................................................................................................................55

Salvani v. InvestorsHub.com, Inc.,
   628 F. App'x
            App’x 784 (2d Cir. 2015) ...............................................................................................99

SEC v. Feminella,
  947 F. Supp. 722 (S.D.N.Y. 1996) ............................................................................................4
                                                                                                                               4

Statutes

15 U.S.C. § 41 ..........................................................................................................................2,
                                                                                                                                         2, 3, 6

15 U.S.C. § 53(b) .....................................................................................................................2,
                                                                                                                                       2, 5, 6

15 U.S.C. § 78d-1 ............................................................................................................................4
                                                                                                                                              4

15 U.S.C. § 78w(a)(1) ......................................................................................................................4
                                                                                                                                            4

28 U.S.C. § 1367(c)(3).....................................................................................................................9
                                                                                                                                           9

Other Authorities

70 Fed. Reg. 53296-01 (Sept. 8, 2005) (codified at 16 C.F.R. § 4.14(b)) ...........................3,
                                                                                                   3, 4, 5, 7



                                                                     -ii-
         Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 4 of 14



       Defendants Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC,

Prevagen, Inc. d/b/a Sugar River Supplements, and Quincy Bioscience Manufacturing, LLC

              “Defendants”)1, by their undersigned counsel, respectfully submit this memorandum
(collectively "Defendants")1,

in support of their motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss the

          (“Compl.”) for permanent injunctive and other equitable relief filed by the Federal
Complaint ("Compl.")

Trade Commission ("FTC")
                 (“FTC”) and the People of the State of New York, by Letitia James, Attorney

                    (“NYAG”) (collectively, "Plaintiffs").
General of New York ("NYAG")                “Plaintiffs”).

                                PRELIMINARY STATEMENT

       The FTC authorized this lawsuit in an unprecedented manner. In the waning days of the

prior administration and at odds with the common-law quorum rule and the FTC's
                                                                         FTC’s statutory

authority, just two Commissioners declared themselves to constitute a quorum of the five-member

FTC and green-lighted this case. The common-law quorum rule, however, holds that a federal

commission needs a majority of its members to constitute a quorum and the FTC does not have

the statutory authority to depart from this rule. The FTC violated this common-law rule when only

two Commissioners out of the five-member Commission voted to commence this action. At the

time that the FTC voted on this action, there were three seated Commissioners. The third

Commissioner was required to participate in order to satisfy the quorum rule, but she chose not to

participate and did not vote.     A matter of this importance required that all three seated

Commissioners vote on whether to commence this action. Because the FTC chose not to abide by

the common law rule, the claims in this action are ultra vires and therefore should be dismissed.




11 The individual named defendants, Mark Underwood and Michael Beaman, will be adopting the
arguments set forth herein in their own motion to dismiss.
         Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 5 of 14



I.     THIS ACTION SHOULD BE DISMISSED BECAUSE THE FTC
       LACKED A VALID QUORUM TO AUTHORIZE ITS COMMENCEMENT

       The FTC's
           FTC’s claims against the Defendants should be dismissed because they are ultra vires,

having been authorized in the last days of an outgoing administration by just two Commissioners,

Chairwoman Ramirez and Commissioner McSweeny, in a two-to-nothing vote. The FTC needed

at least three Commissioners to participate to constitute a proper quorum. Commissioner Maureen

Ohlhausen chose not to vote and thus did not participate, depriving this proceeding of constituting

a proper quorum. See Declaration of Glenn T. Graham ("Graham
                                                    (“Graham Decl.")
                                                             Decl.”) Ex. A (FTC, New York

State Charge the Marketers of Prevagen With Making Deceptive Memory, Cognitive Improvement

Claims (Jan. 9, 2017), available at https
                                    https://www.ftc.gov/news-events/press-releases/2017/01/ftc-
                                         ://www.ftc.goy/news-events/press-releases/2017/01/ftc-

new-york-state-charge-marketers-prevagen-making-deceptive).

       This ultra vires action violates common-law quorum rules, Supreme Court precedent, and

    FTC’s own stated policies. The FTC can cure this deficiency by voting to commence an action
the FTC's

with the current five-member Commission.          Accordingly, this Court should find that two

Commissioners lacked authority on their own to authorize this suit.

       A.      The Common-Law Quorum Rule

       An action taken by two participating FTC Commissioners cannot constitute a proper

quorum. Congress established the FTC as a five-member Commission. See 15 U.S.C. § 41. For

the first 90 years of its existence, the FTC's
                                         FTC’s internal procedures, because they must, adhered to the

“almost universally accepted common-law rule"
"almost                                 rule” by requiring a quorum of three participating FTC

Commissioners to authorize certain business. FTC v. Flotill Prods., Inc., 389 U.S. 179, 183

(1967); see 15 U.S.C. § 53(b). The common-law rule states that "in
                                                               “in the absence of a contrary

statutory provision, a majority of a quorum constituted of a simple majority of a collective body is

empowered to act for the body."
                         body.” Flotill Prods., Inc., 389 U.S. at 183. As the Supreme Court noted



                                                 2
         Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 6 of 14



            “[t]he Federal Trade Commission Act does not specify the number of Commissioners
in Flotill, "[t]he

who may constitute a quorum.”
                     quorum." Id. at 181.              However, after reviewing the Congressional

authorizations of what constitutes a quorum for other federal agencies, the Supreme Court

                “if any conclusion is to be drawn, it is that Congress has been and is content to
determined that "if

                 Commission’s practice of following the long-established common-law rule."
acquiesce in the Commission's                                                       rule.” Id.

at 189-90. Thus, because the FTC is a five-member commission, that means a quorum must be

constituted by no fewer than three seated, participating, and voting Commissioners. See 15 U
                                                                                           U.S.C.
                                                                                            .S.C.

§ 41.

        In In the Matter of
                         of Children’s
                            Children's Advertising, 93 FTC 323, 1979 FTC LEXIS 509, at *1 (Mar.

7, 1979), the FTC recognized that the departure of Commissioners to two Commissioners might

                      “properly exercise certain decisionmaking authority[,]"
remove its ability to "properly                                 authority[,]” but it nevertheless

                                                                        “if at all reasonably
declined to try evading the common-law quorum rule. The FTC stated that "if

possible, it is in the public interest that Commission decisions of significance . . . be taken with the

                                     Commissioners.” Id.
participation of no fewer than three Commissioners."

        Congress granted no authority to allow the FTC to vest all of its decision-making in a one-

or two-member quorum and thereby contravene the common-law quorum rule the FTC followed

for decades.

        B.      The FTC’s
                    FTC's 2005 Quorum Rule is Invalid

        In September 2005, however, the FTC purported to lower its quorum threshold from the

“universal” common-law rule, providing instead that "[a]
"universal"                                         “[a] majority of the members of the

Commission in office and not recused from participating in a matter . . . constitutes a quorum for

the transaction of business in that matter."
                                    matter.” See 70 Fed. Reg. 53296-01 (Sept. 8, 2005) (codified at

16 C.F.R. § 4.14(b)). It does not appear that the FTC's
                                                  FTC’s rule has ever been tested before this matter,

and it is and always was invalid.


                                                   3
         Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 7 of 14



       In adopting its impermissible quorum rule in 2005, the FTC relied upon a Securities and

Exchange Commission ("SEC")
                    (“SEC”) rule that permitted a two-member quorum in limited

circumstances. See 70 Fed. Reg. at 53296 & n.2 (citing Falcon Trading Grp.,
                                                                      GT., Ltd. v. SEC, 102

F.3d 579, 582 (D.C. Cir. 1996); SEC v. Feminella, 947 F. Supp. 722, 725-27 (S.D.N.Y. 1996)).

The SEC rule, however, does not apply here because it rested on authority that Congress explicitly

delegated to the SEC. Congress did not delegate this same authority to the FTC in the FTC Act.

       In Falcon Trading Group, the D.C. Circuit relied on the SEC’s
                                                               SEC's general rulemaking

authority under 15 U.S.C. § 78w(a)(1) to find that the SEC had the power to determine how many

of its members constituted a quorum. 102 F.3d at 582. In Feminella, by contrast, the Southern

District of New York rejected such a broad reading of the SEC’s
                                                          SEC's general rulemaking authority.

                                                         “authority to make substantive rules
Feminella held that general rulemaking provisions convey "authority

                                   statutes,” but not "authority
prohibiting certain acts under the statutes,"         “authority to establish the agency's
                                                                                  agency’s own internal

procedures,” including how many Commissioners constitute a quorum. 947 F. Supp. at 726.
procedures,"

       The Feminella court thus found it necessary to go beyond the SEC’s
                                                                    SEC's general rulemaking

authority and look instead for specific authorization to set aside the common-law quorum rule. It

found such authority in 15 U.S.C. § 78d-1, which authorized the SEC "to
                                                                    “to delegate to a single

Commissioner a decision concerning whether or not to commence an enforcement action."
                                                                             action.”

Feminella, 947 F. Supp. at 726.                                          “Congress envisioned
                                        Accordingly, the court held that "Congress

circumstances under which the [SEC] would find it necessary to carry out its functions, other than

                                                 Commissioners.” Id. at 726-27.
rulemaking, on the authority of fewer than three Commissioners."

       The FTC Act, unlike the SEC’s
                               SEC's enabling statute, contains no language that would satisfy

the Feminella standard. The FTC's
                            FTC’s enabling statute requires the Commission to authorize certain

business items, including the filing of complaints, but does not address how many Commissioners




                                                  4
         Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 8 of 14



constitutes a quorum for the conduct of the FTC's
                                            FTC’s business. See 15 U
                                                                   U.S.C.
                                                                    .S.0. § 53(b). In the absence

of a specific delegation of authority, the common-law quorum rule applies. See Flotill Prods.,

Inc., 389 U.S. at 189-90 (explaining the only conclusion to be drawn from Congressional intent is

that Congress acquiesced in the FTC complying with the common-law quorum rule). The FTC

thus had no valid basis to adopt a rule similar to the SEC’s,
                                                       SEC's, let alone a rule providing for even a

                   “quorum” without the exigency requirement the SEC adopted. See 70 Fed.
one- or two-member "quorum"

Reg. at 53296 n. 3 (stating that the SEC rule "would
                                              “would not find a quorum in every situation where

    FTC’s new rule would").
the FTC's          would”).

       As the Supreme Court confirmed once again in 2010, federal agencies are not free to adopt

unusual procedures absent an indication that Congress would have intended or permitted those

procedures. Cf. New Process Steel, L.P. v. NLRB, 560 U.S. 674, 688 (2010) (refusing to read into

                             Board’s enabling statute the authority to operate with a two-member
the National Labor Relations Board's

quorum when that authority could not be found in the statute).

       The FTC's
           FTC’s 2005 quorum rule, therefore, is invalid and ultra vires. Moreover, even if

exigent circumstances could excuse the FTC's
                                       FTC’s action (which it cannot), no exigency existed that

required a rush to file this Complaint.

       C.      The FTC’s
                   FTC's Authorization of this Action Violated the
               Common-Law Quorum Rule, and Thus the Complaint
               Should be Dismissed

       Here, just two Commissioners declared themselves a quorum and filed this action by a vote

of 2-0 despite the fact that there were three sitting FTC Commissioners. See Graham Decl. Ex A

(“The Commission vote authorizing the staff to file the complaint was 2-0, with Commissioner
("The

                      participating.”).
Maureen Ohlhausen not participating.").       Congressional intent, Supreme Court precedent,

common-law rules, and the FTC's
                          FTC’s own policies precluded the FTC from acting based upon a vote




                                                5
         Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 9 of 14



of fewer than three Commissioners to constitute a quorum. Because the FTC lacked a proper

quorum, this Court should reject the Complaint as ultra vires.

       As set forth above, based on clear Supreme Court precedent, two FTC Commissioners

cannot constitute a valid quorum.      Congress created the FTC in 1914 as a five-member

Commission, with seven-year staggered terms for Commissioners. See 15 U.S.C. § 41; see also

Flotill Prods., Inc., 389 U.S. at 189. The statute requires the Commission to authorize certain FTC

business, including the filing of federal court and administrative actions. See 15 U.S.C. § 53(b).

The statute did not expressly address how many Commissioners constitute a quorum for the

               FTC’s business, but as then-FTC-Chairwoman Ramirez stated in 2015 (a decade
conduct of the FTC's

                                     “[t]he FTC's
after the invalid 2005 quorum rule), "[t]he FTC’s architects believed that decisions made by

consensus through a collective body, rather than by a single agency head, would make for better

policy.” See, e.g., Edith Ramirez, The FTC: A Framework for
policy."                                                 for Promoting Competition and

Protecting Consumers, 83 Geo. Wash. L. Rev. 2049, 2052-53 (2015). Under this legislative

                                      FTC’s internal quorum rule adhered for more than 90 years
structure and guiding principles, the FTC's

       “almost universally accepted common-law rule."
to the "almost                                 rule.” See Flotill Prods., Inc., 389 U.S. at 183

(“[A] simple majority of a collective body is empowered to act for the body"
("[A]                                                                  body” as a quorum.).

Accordingly, a quorum of three Commissioners is required to vote on whether or not to authorize

the filing of a complaint. Because only two Commissioners voted to authorize this action, it must

be dismissed.

       In their briefing before the Second Circuit, FTC v. Quincy Bioscience Holding Co., Inc.,

No. 17-3745 (2d. Cir.) (Dkt. No. 175 at 21), and at the May 28, 2019 status conference before this

Court, the FTC argued for the first time that Commissioner Ohlhausen "voted"
                                                                     “voted” "not
                                                                             “not participating"
                                                                                  participating”

and, therefore, three Commissioners voted on the authorization of this Complaint. The FTC did




                                                6
         Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 10 of 14



not raise this argument in response to Defendants'
                                       Defendants’ motion to dismiss. However, such an argument

makes little sense when considering the decades of adherence to common-law quorum precedent.

The relevant inquiry for a quorum is how many Commissioners actually participated
                                                                     participated in a vote.

Flotill Prods., Inc., 389 U.S. at 180 (three Commissioners participated in decision). In any event,

The FTC's
    FTC’s position that a Commissioner can "vote"
                                           “vote” "not
                                                  “not participating"
                                                       participating” does not appear to be based

on any rule, regulation or practice, but instead appears to be fabricated in an attempt to justify this

ultra vires action. Indeed, not only is it belied by the FTC's
                                                         FTC’s own press release, it is belied by the

FTC’s own submissions to this Court. In opposition to Defendants'
FTC's                                                 Defendants’ motion to dismiss, the FTC

                                                    Pls.’ Opp'n
acknowledges that only two Commissioners voted. See Pls.' Opp’n Br. (Dkt. No. 41) at 18 ("Of
                                                                                        (“Of

the remaining three Commissioners, one chose not to participate and the remaining two voted . . .

.”); id. at 20 ("A
.");           (“A majority of those three Commissioners voted . . . .");
                                                                     .”); id. (stating that "[h]ad
                                                                                            “[h]ad

[Commissioner Ohlhausen] voted, the total vote would have been either 3 to 0 in favor of the

                        favor”). To the extent the FTC contends the vote with Commissioner
Complaint, or 2 to 1 in favor").

Ohlhausen would have yielded the same outcome, that argument must be rejected not only because

it is speculative, but also because it undercuts the purpose of a quorum, where members are

supposed to engage in discussions in an attempt to persuade the other members to change their

perspectives. See 70 Fed. Reg. at 53297 n.2 (FTC acknowledging purpose of quorum rule is to

“enable[] Commissioners who oppose an agency action to try to change the minds of their
"enable[]

colleagues who are inclined to support it”);
                                       it"); see also Chamber of
                                                              of Commerce of
                                                                          of U.S. v. NLRB, 879

F. Supp. 2d 18, 28 (D.D.C. 2012) ("The
                                 (“The Supreme Court clearly stated . . . that a member may not

                                                   office.”). That did not and could not happen
be counted toward a quorum simply because he holds office.").

here because the FTC rushed to authorize the Complaint without a valid quorum. Regardless of




                                                  7
        Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 11 of 14



how the FTC now attempts to couch this ultra vires activity, the fact remains only two

Commissioners voted.

       Moreover, despite its adoption of the invalid 2005 quorum rule, on a past occasion when

the FTC had only three sitting Commissioners, and considered a work-around to the common-law

rule by means of a potential resolution, the FTC declined to adopt the resolution. For good reason.

The FTC recognized that it might lack the authority to "properly
                                                       “properly exercise certain decisionmaking

authority” with less than three voting Commissioners, and that even if it possessed such authority,
authority"

“it is in the public interest that Commission decisions of significance . . . be taken with the
"it

participation of no fewer than three Commissioners."
                                     Commissioners.” In the Matter of
                                                                   of Children’s
                                                                      Children's Adver., 93 FTC

323, 1979 FTC Lexis 509.

       It is clear that the FTC rushed to bring this Complaint without due consideration by a

quorum of Commissioners. Indeed, Chairwoman Ramirez resigned the same week that the

Complaint was filed. See Graham Decl. Ex. B (FTC Chairwoman Edith Ramirez Announces

Resignation    (Jan.   13,    2017),    available    at   https://www.ftc.gov/news-events/press-
                                                          https://www.ftc.govinews-events/press-

releases/2017/01/ftc-chairwoman-edith-ramirez-announces-resignation).

       Before this unprecedented and improper vote, the only other instance that Defendants could

locate in which the FTC purportedly authorized suit on the authority of just two Commissioners

came in 2009, in a distinguishable setting: where two Commissioners authorized an emergency

                                 merger2. See FTC Authorizes Suit to Stop CSLs Proposed $3.1
injunctive proceeding to block a merger2.



2
2 The only other vote Defendants could located regarding the filing of a Complaint related to the
approval of a Consent Judgment and an Amended Complaint, where Commissioner Ohlhausen did
not participate and Commissioner Wright abstained. See FTC, FTC Shuts Down Business
Opportunity Scam (Feb. 19, 2014), available at https://www.ftc.govinews-events/press-
                                                        https://www.ftc.gov/news-events/press-
releases/2014/02/ftc-shuts-down-business-opportunity-scam. Defendants are not aware of any
                   FTC’s 2005 quorum rule was challenged other than this action.
instance where the FTC's



                                                8
           Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 12 of 14



Billion     Acquisition     of   Talecris   Biotherapeutics,   May     27   2009,     available   at

http://www.ftc.gov/news-events/press-releases/2009/05/ftc-authorizes-suit-stop-csls-proposed-
http://www.ftc.govinews-events/press-releases/2009/05/ftc-authorizes-suit-stop-csls-proposed-

31-billion-acquisition.3 In that matter, the defendant did not challenge the legality of the FTC's
31-billion-acquisition.3                                                                     FTC’s

action. Plaintiffs sought no emergency injunction proceeding here. Accordingly, because the FTC

lacked a valid quorum to authorize the Complaint, this action should be dismissed as ultra vires.

II.       THE COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
          AUTHORITY OVER THE NYAG'S
                             NYAG’S STATE LAW CLAIMS

          Because the FTC lacked a valid quorum to authorize the Complaint, this Court should

                                                       NYAG’s state law claims and dismiss them
decline to exercise supplemental jurisdiction over the NYAG's

without prejudice. A district court has broad discretion to decline to exercise supplemental

                     “has dismissed all claims over which it has original jurisdiction."
jurisdiction when it "has                                                 jurisdiction.” 28 U.S.C.

                   “all bases for federal jurisdiction have been eliminated from a case so that
§ 1367(c)(3). Once "all

                                remain,” there is a strong presumption to decline supplemental
only pendent [sic] state claims remain,"

jurisdiction. Bridgeman Art Library, Ltd. v. Corel Corp., 25 F. Supp. 2d 421, 431 (S.D.N.Y. 1998)

(alteration in original).

          In Salvani v. InvestorsHub.com, Inc., 628 F. App'x
                                                       App’x 784, 787 (2d Cir. 2015) (summary

                                            plaintiff’s state law claims, as is "the
order), the court affirmed dismissal of the plaintiffs                          “the usual case"
                                                                                           case” when

“all federal-law claims are eliminated before trial."
"all                                          trial.” Similarly, as this Court noted, "[t]he
                                                                                      “[t]he New

York State courts may find merit in the . . . claims under New York statutes, which are best left to

them.” FTC v. Quincy Bioscience Holding Co., 272 F. Supp. 3d 547, 553 (S.D.N.Y. 2017), vacated
them."




3
3  Commissioners Kovavic and Harbour recused, leaving Commissioner Leibowitz and
Commissioner Rosch, to vote. The CSL matter involved a preliminary injunction in a merger case
– a vital and urgent move where restoration of competition is often impossible by the time litigation
—
concludes.


                                                  9
        Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 13 of 14



and remanded, 753 F. App'x
                     App’x 87 (2d Cir. 2019) (summary order). Accordingly, here, the Court

                                                                     NYAG’s claims.
should decline to exercise supplemental jurisdiction and dismiss the NYAG's

                                         CONCLUSION

       Because the FTC violated Supreme Court precedent and the established common-law rule

of conducting the proceeding that authorized this action with just two Commissioners instead of

three, the claims at issue in this action are ultra vires and, therefore, Quincy's
                                                                          Quincy’s motion to dismiss

the Complaint should be granted, along with such other and further relief as the Court deems just

and proper.

Dated: June 17, 2019
       New York, New York
                                               KELLEY DRYE & WARREN LLP


                                               By: /s/ Geoffrey W. Castello
                                                   Geoffrey W. Castello (GC1509)
                                                   Jaclyn M. Metzinger (JM1044)
                                                   Glenn T. Graham (GG4230)
                                                   101 Park Avenue
                                                   New York, New York 10178
                                                   Tel: (212) 808-7800
                                                   Fax: (212) 808-7897
                                                   gcastello@kelleydrye.com

                                                     Counsel for
                                                              for Defendants Quincy Bioscience
                                                     Holding Company, Inc., Quincy Bioscience,
                                                     LLC, Prevagen, Inc. d/b/a Sugar River
                                                     Supplements, and Quincy Bioscience
                                                     Manufacturing, LLC




                                                10
        Case 1:17-cv-00124-LLS Document 63 Filed 06/17/19 Page 14 of 14



                               CERTIFICATION OF SERVICE

                                     17th day of June, 2019, a copy of the foregoing was filed via
       I hereby certify that on this 17th

Electronic Case Filing. Notice of this filing will be sent to all parties via the Court's
                                                                                  Court’s Electronic

Case Filing System.



                                               By: /s/ Geoffrey W. Castello
                                                   Geoffrey W. Castello (GC1509)
                                                   Jaclyn M. Metzinger (JM1044)
                                                   Glenn T. Graham (GG4230)
                                                   101 Park Avenue
                                                   New York, New York 10178
                                                   Tel: (212) 808-7800
                                                   Fax: (212) 808-7897
                                                   gcastello@kelleydrye.com

                                                    Counsel for
                                                             for Defendants Quincy Bioscience
                                                    Holding Company, Inc., Quincy Bioscience,
                                                    LLC, Prevagen, Inc. d/b/a Sugar River
                                                    Supplements, and Quincy Bioscience
                                                    Manufacturing, LLC
